     Case 2:19-cr-00216-SVW Document 16 Filed 10/26/18 Page 1 of 2 Page ID #:67



 1    HILARY POTASHNER (Bar No. 167060)
      Federal Public Defender
 2    ANDRE J. TOWNSEND (Bar No. 310684)
      (E-Mail: Andre_Townsend@fd.org)
 3    Deputy Federal Public Defender
      321 East 2nd Street
 4    Los Angeles, California 90012-4202
      Telephone: (213) 894-1730
 5    Facsimile: (213) 894-0081
 6    Attorneys for Defendant
      CHRISTOPHER LAZENBY
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12    UNITED STATES OF AMERICA,                  Case No. 18-MJ-02633
13                Plaintiff,
                                                 (PROPOSED ORDER) MODIFYING
14          v.                                   CONDITIONS OF BOND
15    CHRISTOPHER LAZENBY
16                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00216-SVW Document 16 Filed 10/26/18 Page 2 of 2 Page ID #:68



 1          GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
 2    Mr. Lanzenby’s bond is modified and set as follows: the $100,000 appearance bond
 3    supported by an affidavit of surety with justification and full deeding of property shall
 4    be modified and reduced to a $50,000 appearance bond supported by an affidavit of
 5    surety with justification and full deeding of property.
 6
 7    IT IS SO FOUND AND ORDERED this 26 day of October, 2018.
 8
      DATED: October 26, 2018                       __________________________
 9
                                                    Hon. Paul L. Abrams
10                                                  United States Magistrate Judge
11
      Presented by:
12
13
      ___/s/ Andre J. Townsend _______
14    ANDRE J. TOWNSEND
      Deputy Federal Public Defender
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
